Citation Nr: 0530272	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  97-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for stenosis of the left 
subclavian artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In August 2004, the Board remanded the case for 
additional development of the evidence as well as to remedy 
due process deficiencies.


FINDING OF FACT

Stenosis of the left subclavian artery was not manifested in 
service or within one year following service, and it is not 
otherwise shown to be related to service.  


CONCLUSION OF LAW

Service connection for stenosis of the left subclavian artery 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2001 and 
August 2004 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the August 2004 notice was provided to the appellant 
after the 1996 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board denied entitlement to service connection for a 
heart disorder in August 2004.  

The service medical records reveal that the veteran's heart 
was clinically evaluated as normal at both July 1967 and 
January 1971 examinations.  An October 1969 clinical record 
notes that the veteran complained of chest pain and breathing 
difficulty for one month.  Examination showed neither a 
murmur nor an abnormality.  The service medical records are 
specifically devoid of any inservice evidence of left 
subclavian artery stenosis. 

A November 1979 private discharge summary includes findings 
reflective of normal electrocardiogram testing.  

A VA discharge summary shows that the veteran was admitted in 
May and June 1995 for complaints of chest pain on exertion 
over the prior two and a half months.  A pack a day history 
of tobacco use since the age of 17 was reported.  Following a 
physical examination the diagnoses included, in pertinent 
part, left subclavian artery stenosis.  

A September 1995 VA examination report shows complaints of 
chest pains, and decreased left arm blood pressure.  
Following a physical examination the diagnoses included 
hypertension, cardiovascular disease, arteriosclerotic 
cardiovascular disease with moderate coronary artery disease, 
and stenosis of the left subclavian artery.

At his November 1997 local VA hearing, the veteran testified 
that he fell down ladders during his active service, and that 
on one occasion he struck his upper body.  He indicated that 
it was his belief that this chest trauma damaged his artery.  

In the course of an August 2002 VA examination, examination 
of the veteran's chest was described as unremarkable.  No 
pedal edema was observed.  

The veteran was afforded a VA examination in April 2005.  The 
examiner referenced the veteran's documented left subclavian 
stenosis.  The examiner noted that risk factors for vascular 
disease included age greater that 40, male gender, a long 
history of smoking, hyperlipidemia, and hypertension.  The 
examiner, after indicating that he had reviewed the veteran's 
claim files, opined that he found no reason why the veteran 
would develop "this" [left subclavian stenosis] in the 
service.  He added that left subclavian stenosis was 
secondary to the veteran's multiple vascular risk factors.  
The examiner further opined that there was no "specific 
injury" noted in the veteran's claims file which might 
result in this condition.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Cardiovascular-
renal disease, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the above-cited medical evidence, both VA and 
private, clearly shows that the veteran has stenosis of the 
left subclavian artery.  The medical evidence, however, 
neither includes an opinion linking the veteran's left 
subclavian artery problems to his service, nor reveal that 
his diagnosed vascular-related disorder was manifested within 
a year of his period of active duty.  Of particular note, the 
Board observes that the VA physician who examined the 
appellant in April 2005, and who reviewed all of the evidence 
of record, ultimately opined that he found "no reason" why 
the veteran would develop a left subclavian stenosis in the 
service.  He opined that the veteran's disorder was secondary 
to his multiple vascular risk factors.  The Board notes that 
the appellant is not service connected for any enumerated 
risk factor.  Finally, the examiner found no evidence of a 
specific in-service injury which might have led to the 
veteran's left subclavian stenosis.  As such, the benefit 
sought on appeal cannot be granted.  

The claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for stenosis of the left subclavian artery 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


